Filed 11/24/21 P. v. Garcia CA2/6

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                    2d Crim. No. B309957
                                                             (Super. Ct. No. SB210974)
     Plaintiff and Respondent,                                (Santa Barbara County)

v.

IZICK DAVID GARCIA,

     Defendant and Appellant.



      Izick David Garcia was convicted in 1996 of multiple
violent sex offenses, including rape, and was sentenced to a
prison term of 94 years to life. Garcia was 17 at the time of the
crimes. We affirmed the judgment. (People v. Garcia (July 29,
1997, B104833) [nonpub. opn.] (Garcia I).)
      The trial court subsequently granted Garcia’s petition for
writ of habeas corpus and resentenced him to 50 years to life in
state prison. It found that this sentence, unlike his prior
sentence, afforded Garcia a meaningful opportunity for a parole
hearing during his natural life expectancy. (People v. Garcia
(2018) 30 Cal.App.5th 316, 320 (Garcia II).)
       On appeal from the resentencing order, Garcia argued he
was entitled to a juvenile court transfer hearing. We agreed and
noted that if the juvenile court transferred Garcia to adult
criminal court, he would have to be resentenced again in light of
People v. Contreras (2018) 4 Cal.5th 349 (Contreras). Contreras
held that a 50-year-to-life sentence for juveniles convicted of
serious sex offenses, i.e., One Strike youthful offenders,1 was the
functional equivalent of life without the possibility of parole and
therefore unconstitutional. (Id. at pp. 367, 359-360; see Garcia
II, supra, 30 Cal.App.4th at pp. 320-321.)
       On remand, the juvenile court transferred the matter to
adult criminal court, which elected to forego resentencing and to
instead reimpose the vacated 50-year-to-life sentence. The court
explained that the California Department of Corrections and
Rehabilitation (CDCR) had instituted a policy making One Strike
youthful offenders eligible for a youthful-offender parole hearing
(YOPH) after serving 25 years in prison. Under this policy,
Garcia became eligible for parole on February 6, 2019, at the age
of 41, and initially was scheduled for a YOPH on January 21,
2021, at the age of 44. That hearing was postponed because
Garcia was participating in court proceedings. He is now
scheduled for a YOPH on April 6, 2022. If, for some reason, that
hearing does not go forward, Garcia will be placed on the next
available hearing calendar.



      1 “The ‘One Strike’ law is an alternative, harsher
sentencing scheme that applies to specified felony sex offenses,”
including those committed by Garcia. (People v. Edwards (2019)
34 Cal.App.5th 183, 192 (Edwards).) Penal Code section 3051,
subdivision (h) establishes youthful-offender parole hearings for
most offenses, including first degree murder, but excludes One
Strike youthful offenders from such consideration.

                                 2
        Garcia contends the trial court failed to follow our remand
order in Garcia II. We agree. The court did not resentence
Garcia, discuss “any mitigating circumstances of [Garcia’s]
crimes and life,” or “impose a time by which [Garcia] may seek
parole, consistent with Contreras.” (Garcia II, supra, 30
Cal.App.5th at p. 330.) We reverse and remand for resentencing.
                  PROCEDURAL BACKGROUND2
       The trial court’s resentencing hearing occurred on
November 20, 2020. Jill Andrea Johnson, a CDCR case records
administrator, testified regarding CDCR’s policy to provide One-
Strike youthful offenders an opportunity for parole. She
explained that the YOPH policy was implemented after Edwards
was decided. Edwards held that the categorical exclusion of One-
Strike youthful offenders from Penal Code section 3051 violated
equal protection principles. (Edwards, supra, 34 Cal.App.5th at
p. 197.) The court found it irrational that a parole opportunity
given to youthful first degree murderers would be denied to an
entire class of youthful offenders who did not commit homicide.3
(Id. at p. 199.)
       The CDCR began scheduling parole hearings for One-
Strike youthful offenders in approximately January 2020. Garcia
has had two such hearings cancelled and three postponed. His
current YOPH is in April.


      2The facts surrounding Garcia’s offenses are not relevant to
this appeal.
      3 Although CDCR is currently following Edwards, the issue
presented in that case is currently on review by the California
Supreme Court. (People v. Williams (2020) 47 Cal.App.5th 475,
490 [disagreeing with Edwards; no equal protection violation],
review granted July 22, 2020, S262191.) No oral argument date
has been set.

                                 3
       The trial court reinstated Garcia’s convictions, as we had
directed, but chose “not . . . to go forward [with the resentencing]
hearing.” It reimposed the vacated sentence of 50 years to life
without any analysis and ordered that the YOPH take place no
later than July 1, 2021. The court noted the parties could request
a change in the date if necessary. It stated it “will take up the
matter [of resentencing] after the defendant’s parole hearing.”
                   Garcia Must be Resentenced as
                         Previously Directed
       “[T]he courts of appeal, may affirm, reverse, or modify any
judgment or order appealed from, and may direct the proper
judgment or order to be entered, or direct a new trial or further
proceedings to be had.” (Code of Civ. Proc., § 43.) “‘The order of
the reviewing court is contained in its remittitur, which defines
the scope of the jurisdiction of the court to which the matter is
returned.’” (Ayyad v. Sprint Spectrum, L.P. (2012) 210
Cal.App.4th 851, 859.) The rule requiring the trial court to follow
the terms of the remittitur is jurisdictional. (Snukal v.
Flightways Manufacturing, Inc. (2000) 23 Cal.4th 754, 774, fn. 5
[the remittitur “define[s] the trial court’s jurisdiction to act”].)
       “‘When there has been a decision on appeal, the trial court
is reinvested with jurisdiction of the cause, but only such
jurisdiction as is defined by the terms of the remittitur. The trial
court is empowered to act only in accordance with the direction of
the reviewing court; action which does not conform to those
directions is void.’” (People v. Dutra (2006) 145 Cal.App.4th 1359,
1366 (Dutra); Stafford v. Municipal Court (1960) 180 Cal.App.2d
368, 370-371.) In other words, “‘the trial court is bound by the
directions given and has no authority to retry any other issue or
to make any other findings. Its authority is limited wholly and
solely to following the directions of the reviewing court.’” (Dutra,
at p. 1367.)

                                 4
       Our directions in Garcia II were specific. First, we vacated
Garcia’s sentence and conditionally reversed his convictions.
Second, we directed that if the juvenile court transferred the
matter to adult criminal court, which it did, the court shall
reinstate Garcia’s convictions but conduct a resentencing hearing
on the vacated sentence. Finally, we instructed the court to
“consider, in light of the opinion in Contreras, any mitigating
circumstances of [Garcia’s] crimes and life, and the impact of any
new legislation and regulations on appropriate sentencing” and to
“impose a time by which [Garcia] may seek parole, consistent
with Contreras.” (Garcia II, supra, 30 Cal.App.5th at p. 330.)
       The trial court reinstated Garcia’s convictions but did not
proceed with resentencing. It reimposed the 50-years-to-life
sentence we had previously vacated as unconstitutional. (See
Contreras, supra, 4 Cal.5th at pp. 359-360, 367.) While it is
possible that sentence would survive an equal protection
challenge given CDCR’s current policy of allowing One-Strike
youthful offenders a youthful-offender parole hearing, that issue
is not before us on appeal. Indeed, as the parties point out, the
CDCR policy may be changed or even eliminated if the Supreme
Court disapproves Edwards when it decides People v. Williams,
supra, 47 Cal.App.5th 475.
       Finally, the trial court’s decision to take up the
resentencing after the parole hearing does not aid Garcia, who
still must be resentenced pursuant to Garcia II. It will be
difficult for the Board of Parole Hearings (Board) to make an
informed decision regarding parole when Garcia’s sentence
remains uncertain. The Board also would not have the benefit of
the court’s view of “any mitigating circumstances of [Garcia’s]
crimes and life,” which typically are relevant in parole decisions.
(Garcia II, supra, 30 Cal.App.5th at p. 330.) Under these
circumstances, we conclude that the 50-years-to-life sentence

                                5
imposed by the trial court is void and must be readdressed on
remand.4 (See Dutra, supra, 145 Cal.App.4th at p. 1366.) The
court is directed to resentence appellant as the law provides
when it pronounces judgment and not based on any perception of
future legislative or policy changes.
                           DISPOSITION
      The trial court’s order, dated November 20, 2020, imposing
the 50-years-to-life sentence is reversed and the matter is
remanded for resentencing in accordance with this opinion and
our remittitur in Garcia II.
      NOT TO BE PUBLISHED.




                                     PERREN, J.
We concur:



      GILBERT, P. J.



      TANGEMAN, J.




      4 The People contend Garcia waived his arguments on
appeal by failing to raise objections in the trial court. Objections
to sentencing errors generally must be preserved, but where, as
here, the sentence was entered in excess of the court’s
jurisdiction, the matter is reviewable. (People v. Smith (2001) 24
Cal.4th 849, 852.)

                                 6
                      Brian E. Hill, Judge
            Superior Court County of Santa Barbara
               ______________________________


      Allen G. Weinberg, under appointment by the Court of
Appeal, for Defendant and Garcia.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Noah P. Hill, Supervising Deputy
Attorney General, and Stephanie C. Santoro, Deputy Attorney
General, for Plaintiff and Respondent.




                               7